I agree with the holding of the majority with regard to the second assignment of error, although not with all the analysis.
I concur with the holding on the first assignment of error because a Civ.R. 12(B)(6) motion limits us to a review of the pleadings. The complaint alleged the information was shared "with persons who had no responsibility for the administration of the benefits program and no need to know the information." Based on the pleadings alone these "persons" could be the entire public. The opinion seems to imply that a more expansive interpretation of the publicity requirement than that set forth in the Restatement might be applied. I feel the Restatement definition should be applied, see Carriker v. Am. Postal WorkersUnion (Sept. 30, 1993), Montgomery App. No. 13900, unreported, 1993 WL 385807, and the failure to prove disclosure outside the law firm, as admitted in appellant's brief, would subject this claim to a motion for summary judgment. *Page 306